Citation Nr: 0813157	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  00-11 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date prior to August 2, 2000, for 
the grant of a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from November 1946 to April 
1948 and from August 1948 to May 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO).  In that decision the RO 
granted entitlement to a total disability rating based on 
individual unemployability (TDIU), effective August 2, 2000.  
The veteran perfected an appeal as to the effective date 
assigned.

In August 2003, the Board remanded the claim for further 
development and a substantive review of the case.  In a 
February 2006 decision, the Board denied entitlement to an 
earlier effective date than August 2, 2000.  

The veteran subsequently appealed the Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In March 2007, while this case was pending at the Court, VA's 
Office of General Counsel and appellant's representative 
filed a Joint Motion requesting that the Court vacate the 
Board's February 2006 decision and remand the case to the 
Board.  In April 2007, the Court issued an Order granting the 
Joint Motion.  Thereby the Court vacated the Board's February 
2006 decision as to the claim of entitlement to an earlier 
effective date for the grant of a total disability rating 
based on individual unemployability; and remanded the case to 
the Board. 

In July 2007, the Board remanded the case to the RO, for 
referral to the Director of Compensation and Pension Service, 
for extra-schedular consideration under 38 C.F.R. § 4.16(b) 
(2007).  That development was completed.  In a letter dated 
in November 2007, the Director reported his determination 
that the veteran was not shown to be unemployable due to 
service-connected disability prior to August 2, 2000.

This case has been advanced on the Board's docket in 
accordance with the provisions of 38 C.F.R. Section 20.900 
(c) (2007). 


FINDINGS OF FACT

1.  The veteran submitted a claim of entitlement to a TDIU 
rating which was received on May 15, 1998 and continuously 
prosecuted thereafter.  A rating decision in January 2001 
granted a TDIU, effective from August 2, 2000.

2.  There is evidence on February 4, 1998, within one year 
prior to May 15, 1998 showing the veteran to be unemployable 
due to service-connected disability. 

	 
CONCLUSION OF LAW

The criteria for an effective date of February 4, 1998, for a 
grant of a total disability rating based upon individual 
unemployability due to service-connected disability, have 
been met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400, 4.16 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability. 

The issue on appeal originally arises from a claim for a 
total disability rating based on individual unemployability 
(TDIU).  A substantially complete application was received in 
May 1998 and first adjudicated in a January 1999 rating 
decision, prior to the enactment of the VCAA.  However, 
during the course of the appeal, the RO provided notice to 
the veteran regarding the VA's duties to notify and to 
assist.

Specifically, in February 2004, the AMC notified the veteran 
of information and evidence necessary to substantiate the 
claim for a TDIU; information and evidence that VA would seek 
to provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claim.  

The specific claim on appeal here arises from the veteran's 
disagreement with the effective date initially assigned for 
the grant of a TDIU rating, following the grant of TDIU in a 
January 2001 rating decision.  

In the context of original claims for service connection, 
Courts have held that in such appeals, arising from 
disagreement with the initially established effective date 
following a grant of service connection, once service 
connection is granted, the claim is substantiated.  
Thereafter additional notice under 38 U.S.C.A. § 5103(a) is 
not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In Hartman, the Federal Circuit held that the notice 
obligation of 38 U.S.C.A. § 5103(a): is triggered by the 
filing of a "complete or substantially complete 
application"; is intended "to require that VA provide 
affirmative notification to the claimant prior to the initial 
decision in a case as to the evidence that is needed for that 
claim, and who shall be responsible for it; and does not 
apply to proceedings that take place after the RO's initial 
decision. Hartman; see also Wilson v. Mansfield, October 15, 
2007 (Fed. Cir. 2007).  

In Hartman, the Federal Circuit held that on granting an 
initial claim of service connection, VA was not required to 
provide the claimant with notice under 38 U.S.C.A. § 5103(a) 
when the claimant filed his notice of disagreement 
challenging the effective date assigned by the RO. Id.  The 
same applies here with respect to the appeal as to the 
effective date assigned following the grant of a TDIU.

Further, the statutory notice required by the VCAA is only 
one part of the system of notice required and provided in the 
VA claim adjudication process.  See Wilson v. Mansfield, No. 
07-7099 (Fed. Cir. October 15, 2007).  Under Wilson (citing 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), 
38 U.S.C.A. § 5103(a) requires only a generic notice after 
the initial claim for benefits has been filed and before the 
initial decision; and does not apply throughout the claim 
adjudication process since other forms of notice-such as 
contained in the rating decision, statement of the case, and 
supplemental statement of the case-provide the claimant with 
notice of law applicable to the specific claim on appeal.  
Id.  In this case, notice applicable to the specific claim on 
appeal was provided by the statement of the case and 
supplementary statements of the case.

Any remaining procedural defect is cured by other 
circumstances of this case. The veteran is represented by a 
representative, who, along with the veteran, have been shown 
to have actual knowledge of the evidence needed to 
substantiate the claim.  With the demonstration of actual 
knowledge of the evidence needed to substantiate the claim; 
and as the veteran has had the opportunity to participate 
effectively in the processing of his claim, that is, the 
opportunity to submit evidence or argument on the earlier 
effective date claim, the purpose of the VCAA notice was not 
frustrated and the veteran was not prejudiced by any defect 
in the VCAA notice.  A remand for additional notice today 
would serve no useful purpose.

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, private and VA medical records, and 
statements and other submissions made in support of the 
veteran's claim.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.  The Board finds that no additional assistance is 
required to fulfill VA's duty to assist.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 
15 Vet. App. 143 (2001). 

II.  Analysis

The veteran contends that he is entitled to an earlier 
effective date for the grant of TDIU benefits than August 2, 
2000.  


A full review of the record shows that the veteran submitted 
a formal application for TDIU on May 14, 1998.  The record 
also shows that he perfected an appeal from the January 1999 
rating decision as to the denial of that claim for 
entitlement to TDIU.  He submitted a notice of disagreement 
in December 1999, after which, the RO issued a statement of 
the case in February 2000.  Following the statement of the 
case, the veteran submitted a substantive appeal; after 
which, the RO issued a supplemental statement of the case 
(SSOC) on the TDIU issue in July 2000.  While the appeal was 
still pending, in a January 2001 rating decision, the RO 
granted entitlement to TDIU, effective August 2, 2000.  The 
veteran appealed as to the effective date assigned in that 
rating decision. 

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Hazan v. 
Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 
125 (1997); VAOPGCPREC 12-98.

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that the service-connected 
disability must have increased in severity to a degree 
warranting an increase in compensation.  See Hazan v. Gober, 
10 Vet. App. 511, 519 (1992).  Determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating, and (2) 
a review of all the evidence of record to determine when an 
increase in disability was "ascertainable."  Id. at 521.  In 
sum, the Board must determine the date of receipt of the 
appellant's TDIU claim, and then determine the date when it 
became factually ascertainable that his service-connected 
disabilities increased in severity to an extent warranting a 
TDIU rating.

VA regulations provide that any "communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by" VA may be considered an informal 
claim. 38 C.F.R. § 3.155(a) (2006).  On receipt of an 
informal claim, if a formal claim has not already been filed, 
an application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  Id.  

As noted above, the veteran submitted a formal application 
for TDIU on May 14, 1998.  There are no informal claims 
within one year prior to the May 1998 application.  
Therefore, May 14, 1998 is considered the date of receipt of 
the formal claim.  There are no previous communications 
indicating an intent to apply for benefits based on a claim 
for TDIU. 

In determining whether an effective date earlier than August 
2, 2000 may be granted, the Board must review the record to 
determine whether an ascertainable increase in disability 
warranting a grant of TDIU benefits occurred within one year 
prior to date of formal TDIU claim on May 14, 1998.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more.  If there 
are two or more such disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  If the schedular 
rating is less than 100 percent, the issue of unemployability 
must be determined without regard to the advancing age of the 
veteran. 38 C.F.R. §§ 3.341(a), 4.19.  Factors to be 
considered are the veteran's education, employment history 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).

Being unable to maintain substantially gainful employment is 
not the same as being 100 percent disabled.  "While the term 
'substantially gainful occupation' may not set a clear 
numerical standard for determining TDIU, it does indicate an 
amount less than 100 percent."  Roberson v. Principi, 251 
F.3d 1378 (Fed Cir. 2001).

The RO determined that the service-connected disabilities met 
the schedular criteria under 38 C.F.R. § 4.16(a), effective 
August 2, 2000.  Whether or not the percentage requirements 
of 38 C.F.R. § 4.16(a) are met, however, the ultimate 
question is whether the veteran's service-connected 
disabilities render him unable to secure and follow a 
substantially gainful occupation during the period in 
question (the earliest date between May 14, 1997 (one year 
period prior to date of formal claim), and August 1, 2000 
(the day before the current effective date of TDIU).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  An extraschedular total rating 
based on individual unemployability may be assigned in the 
case of a veteran who fails to meet the percentage 
requirements but who is unemployable by reason of service-
connected disability.  38 C.F.R. §§ 3.321, 4.16(b).  For VA 
purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91, 57 Fed. Reg. 2317 (1992).

Thus, whether or not the percentage requirements of 38 C.F.R. 
§ 4.16(a) are met, the ultimate question is whether the 
veteran's service-connected disabilities rendered him unable 
to secure and follow a substantially gainful occupation at 
some time during the period in question.  See 38 C.F.R. 
§ 4.16(b).  That is, whether during the period beginning May 
14, 1997 (one year prior to the date of claim, May 14, 1998), 
there is medical evidence making it ascertainable that an 
increase occurred that meets the above discussed criteria for 
a TDIU.  
 
The RO's January 2001 decision to grant TDIU was based in 
great part on the opinion contained in the report of a 
November 2000 VA examination for mental disorders.  In that 
report the examiner provided examination findings and a 
diagnosis of chronic severe PTSD.  The examiner recorded a 
Global Assessment of Functioning (GAF) score of 40.  The 
examiner concluded with an opinion that the veteran was 
unemployable.  Thus, the evidence contained in that report 
clearly shows that at the time of that examination, it was 
factually ascertainable that the veteran was unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disabilities.  

Similarly, a February 4, 1998 VA examination for mental 
disorders contains examination findings and a diagnosis of 
chronic generalized anxiety disorder.  The examiner recorded 
a Global Assessment of Functioning (GAF) score of 59.  The 
examiner concluded with an opinion that the veteran suffered 
from a fairly severe chronic anxiety disorder, which would 
substantially interfere with employment and concluded that 
the veteran was unemployable.
 
The Board finds this opinion contained in the February 4, 
1998 VA examination report makes it ascertainable that at 
that time the veteran was unemployable due to service-
connected disabilities.  The date of that examination is the 
earliest date within the relevant period, on which evidence 
makes it ascertainable that the veteran became unemployable 
due to service-connected disabilities.  On review, the 
medical record does not contain evidence showing an increase 
in service-connected disability warranting a TDIU prior to 
that date and within the relevant period beginning May 14, 
1997.  
 
The record does not contain evidence showing that it is 
factually ascertainable that an increase in disability 
warranting TDIU had occurred during the period beginning May 
14, 1997 and prior to February 4, 1998.  38 U.S.C.A. § 
5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(1) and (2) 
(2006); see also Harper v. Brown, 10 Vet. App. 125, 126 
(1997).  Therefore, an effective date earlier than February 
4, 1998 for the grant of a TDIU is not warranted based upon 
the evidence of record.
 
The governing legal authority for establishing effective 
dates relies on very specific rules, and VA is bound by it.  
See 38 C.F.R. §§ 3.157(b), 3.400(o)(2).  Thus for the reasons 
explained above, an effective date of February 4, 1998, and 
no earlier, is warranted for entitlement to TDIU. 

ORDER

Entitlement to an effective date of February 4, 1998, for the 
grant of a total disability rating based on individual 
unemployability, is granted, subject to the laws and 
regulations governing payment of monetary benefits.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


